 



Exhibit 10.19
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
          This Amendment No. 2 (“Amendment No. 2”) to the Employment Agreement
dated as of November 21, 2005, as amended by Amendment No. 1 thereto dated
June 19, 2006 (“Amendment No. 1” and, as so amended, the “Employment
Agreement”), between Loral Space & Communications Inc., a Delaware corporation
(the “Company”), and Avi Katz (the “Executive”) is entered into as of January 4,
2007.
          WHEREAS, the Company and Executive are presently parties to the
Employment Agreement; and
          WHEREAS, the Company and Executive desire to amend the Employment
Agreement as set forth herein to restore Executive’s Base Salary and Target
Annual Bonus to those in effect prior to the changes effected by Amendment
No. 1;
          NOW, THEREFORE, the Employment Agreement is hereby amended as follows:

  1.   Capitalized terms used herein without definition shall have the meaning
ascribed thereto in the Agreement.     2.   Executive’s Base Salary in effect
prior to January 1, 2007 (the “Amendment No. 2 Effective Date”) was $394,243 per
annum (the “Reduced Base Salary”). Effective as of the Amendment No. 2 Effective
Date, Executive’s Base Salary as set forth in Section 4(a) of the Employment
Agreement, shall be restored to $438,048 per annum (the “Restored Base Salary”).
The Restored Base Salary shall be and become the “Base Salary” for all purposes
of the Employment Agreement.     3.   With respect to the Company’s MIB Program
for the 2007 fiscal year or any subsequent fiscal year during the Term and
Executive’s entitlement to an Annual Bonus thereunder, Executive’s “Target
Annual Bonus” under Section 4(b) of the Employment Agreement shall be restored
to forty percent (40%) of Executive’s Base Salary (the “Restored Target Annual
Bonus”). Except as otherwise set forth herein with respect to the Company’s MIB
Program for the 2006 fiscal year, the Restored Target Annual Bonus shall be and
become the “Target Annual Bonus” for all purposes of the Employment Agreement.
Nothing herein shall affect Executive’s entitlement to or calculation of
Executive’s Target Annual Bonus with respect to the Company’s MIB Program for
the 2006 fiscal year as set forth in Amendment No. 1. For the avoidance of
doubt, Executive’s Target Annual Bonus for the 2006 fiscal year shall be fifty
percent (50%) of his Base Salary, provided, however, that, for purposes of
calculating Executive’s Annual Bonus for 2006, any

 



--------------------------------------------------------------------------------



 



      Annual Bonus paid shall be reduced by the amount of Base Salary Executive
received in the period from January 1, 2006 to July 1, 2006 (the “Interim
Period”) that is in excess of the Reduced Base Salary he would have received had
the Reduced Base Salary been in effect during the Interim Period.     4.   If
(x) Executive’s employment with the Company is terminated upon the expiration of
the Term or (y) the Term under the Employment Agreement is not renewed or
extended and Executive continues to be employed by the Company after the Term on
an “at will” basis and Executive’s employment is thereafter terminated,
Executive shall be designated by the Plan Administrator thereunder as an
“Eligible Employee” and covered by, and entitled to severance benefits under,
the severance policy adopted by the Board of Directors and in effect on the date
hereof (a copy of which previously has been provided to Executive as Exhibit A
to Amendment No. 1) or such other severance policy generally applicable to
employees of the corporate office as may then have been adopted in good faith by
the Board of Directors and then be in effect. For purposes of calculating
severance to which Executive may be entitled with respect to a termination of
Executive’s employment upon or after expiration of the Term, references in the
applicable severance policy to Base Salary shall mean Executive’s Base Salary
then in effect.     5.   Notwithstanding any provision in the Employment
Agreement to the contrary, if any provision of the Employment Agreement (or of
any award of compensation, including equity compensation or benefits) would
cause Executive to incur any additional tax or interest under Code Section 409A
or any regulations or Treasury guidance promulgated thereunder, the Company
shall, after consulting with Executive, reform such provision to comply with
Code Section 409A; provided that the Company agrees to maintain, to the maximum
extent practicable, the original intent and economic benefit to Executive of the
applicable provision without violating the provisions of Code Section 409A.
Notwithstanding any provision in the Employment Agreement to the contrary, any
payment otherwise required to be made thereunder to Executive at any date as a
result of the termination of Executive’s employment shall be delayed for such
period of time as may be necessary to satisfy Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”). On the
earliest date on which such delayed payments can be made without violating the
requirements of section 409A(a)(2)(B)(i) of the Code, there shall be paid to
Executive, in a single cash lump sum, an amount equal to the aggregate amount of
all payments delayed pursuant to the preceding sentence.     6.   Provisions of
this Amendment shall survive any termination of employment and the expiration of
the Term if so provided herein or if necessary or desirable fully to accomplish
the purposes of such provision, including, without limitation, the obligations
of the Company under Section 4 hereof.     7.   Except as expressly amended by
this Amendment No. 2, the Employment Agreement remains in full force and effect
and nothing in this Amendment No. 2

-2-



--------------------------------------------------------------------------------



 



      shall otherwise affect any other provision of the Employment Agreement or
the rights and obligations of the parties thereto.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
No. 2 as of the day and year first above written.

            LORAL SPACE & COMMUNICATIONS INC.
      By:   /s/ Michael B. Targoff         Name:   Michael B. Targoff       
Title:   Chief Executive Officer              /s/ Avi Katz       Avi Katz       
   

-3-